Order entered August 21, 2013




                                          In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-12-00369-CV

                               MANEESE WALL, Appellant

                                            V.

      PHILLIP M. ORR, JR., TRUSTEE OF THE ORR FAMILY TRUST, Appellee

                      On Appeal from the 366th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 366-03307-2010

                                         ORDER
       Before the Court is appellant’s motion for extension of time to file her motion for

rehearing. We GRANT the motion. Appellant’s motion for rehearing received August 15, 2013

is deemed timely filed.


                                                   /s/   JIM MOSELEY
                                                         JUSTICE